373 U.S. 378 (1963)
ILLINOIS ET AL.
v.
UNITED STATES ET AL.
No. 937.
Supreme Court of United States.
Decided May 20, 1963.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
William G. Clark, Attorney General of Illinois, Edward V. Hanrahan, Special Assistant Attorney General, Harold A. Cowen, Assistant Attorney General, and S. Ashley Guthrie for appellants.
Robert W. Ginnane and Stanton P. Sender for the United States and the Interstate Commerce Commission; and James J. Magner, Frederick E. Stout and L. Agnew Myers, Jr. for Chicago North Shore & Milwaukee Railway, appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.